DETAILED ACTION
This Office Action is in response to the amendment filed 4/21/2022.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to the Interview Summary dated 4/26/2022 and Applicant’s Remarks dated 4/21/2022, the Examiner agrees that the instant application’s original disclosure satisfies the written description requirement under 35 U.S.C. 112(a) by showing that the inventor(s) had possession of the claimed invention required by the independent claims, i.e. adjusting a neural network weight value based on the complexity cost(s) assigned to a numeric constant based on the user’s experience (e.g. technological field and background).  See the Interview Summary dated 4/26/2022 and Applicant’s Remarks dated 4/21/2022 for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182